Citation Nr: 0400285	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-01 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
epigastric pain and abdominal cramping, due to an 
undiagnosed illness, currently evaluated as 0 percent 
disabling.

2.	Entitlement to an increased rating for service-connected 
multiple joint pains, due to an undiagnosed illness, 
currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, FL (RO).  In November 1999, the veteran filed a 
notice of disagreement with the following two disability 
ratings assigned in that decision: (1) service-connected 
epigastric pain and abdominal cramping, due to an undiagnosed 
illness, which was assigned a 0 percent disability rating; 
and (2) multiple joint pain, due to an undiagnosed illness, 
which was assigned a 10 percent disability rating.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to increased 
disability ratings for: (1) service-connected epigastric 
pain and abdominal cramping; and (2) service-connected 
multiple joint pain, due to an undiagnosed illness.  The 
Board notes that in the veteran's April 2002 VA 
examination report, the examiner indicated that X-rays 
of the veteran's joints were obtained during the 
examination.  However, there are no radiology reports 
included in the veteran's claims file.  As a result, in 
reaching its conclusion, the RO failed to consider all 
of the relevant medical evidence.  In addition, the 
United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This 
evidence must be considered in order to fairly 
adjudicate the veteran's claim.  Given a recent decision 
of the United States Court of Appeals for the Federal 
Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by 
remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The RO should make as many attempts 
as necessary to obtain the radiology 
reports, which are described as "X-rays 
of both knees, hips and the lumbosacral 
spine," associated with the April 2002 VA 
examination report.  The RO will end its 
efforts to obtain these reports only if 
the VA medical facility advises the RO 
that the requested reports do not exist.

2.	The veteran should be scheduled for 
an updated examination by the appropriate 
physician to determine the nature and 
severity of his service-connected 
epigastric pain and abdominal cramping.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner and should be reviewed prior to 
the preparation of the examination 
report.  The examination report should 
reflect that such a review was conducted.  
The examiner is requested to review the 
entire claims file.  All indicated tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  

3.	Once the development requested in 
Paragraphs 1 and 2 has been accomplished, 
the reports obtained or prepared in 
connection with the development requested 
in these paragraphs should be associated 
with the claims file and the claims file 
should be returned to the RO for its 
review.  If the RO is informed that the 
report described in Paragraph 1 does not 
exist, it should order new X-rays or a 
magnetic resonance imaging (MRI) tests, 
if necessary, of the veteran's knees, 
hips and lumbosacral spine.  The 
radiology reports prepared in connection 
with this testing should then be 
associated with the veteran's claims 
file, which should be returned to the RO.

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time she has in which to submit 
additional evidence.

5.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for entitlement to increased 
disability ratings for: (1) service-
connected epigastric pain and abdominal 
cramping; and (2) service-connected 
multiple joint pain, due to an 
undiagnosed illness.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




